 


EXHIBIT 10.2


SEVERANCE AND NONCOMPETITION AGREEMENT
THIS SEVERANCE AND NONCOMPETITION AGREEMENT (“Agreement”), dated as of August 1,
2018 (the “Effective Date”), is entered into by and between Kevin G. Keyes (the
“Executive”) and Annaly Capital Management, Inc., a Maryland corporation (the
“Company”). In consideration of the mutual agreements hereinafter set forth, the
Executive and the Company have agreed and do hereby agree as follows:
1.    Definitions. For the purposes of this Agreement only, capitalized terms
used in this Agreement shall have the respective meanings assigned to them
below:
1.1    “Board of Directors” means the board of directors of the Company.
1.2    “Cause” means: (1) Executive’s willful and material breach of the
Agreement or the Employment Agreement (as defined herein); (2) Executive’s
willful failure to substantially perform the duties of the Chief Executive
Officer set forth in the Management Agreement or the Employment Agreement; (3)
Executive’s willful violation of any material law or regulation relating to
Executive’s service as Chief Executive Officer of the Company; (4) acts or
omissions constituting willful or reckless misconduct on the part of the
Executive in respect of his fiduciary or equivalent statutory obligations to the
Company in his capacity as Chief Executive Officer which is materially and
demonstrably injurious to the Company; (5) Executive’s willful violation of
written policies of the Company or the Manager prohibiting discrimination or
harassment; (6) Executive’s willful, repeated and material violations of any
other written Manager or Company policy; (7) Executive’s willful refusal to
follow a lawful instruction of the Manager or the Company’s Board of Directors,
or other willful conduct constituting insubordination; or (8) Executive’s
pleading guilty or “no contest” to, or being convicted of, a felony involving
theft, fraud, embezzlement, in connection with the assets of the Company, or a
felony involving sexual misconduct. For purposes of the Agreement, no act or
failure to act shall be considered “willful” if Executive acts or fails to act
in good faith and with a reasonable belief that his action or failure to act was
in the best interests of Company. It shall be a condition precedent to the
Company’s right to terminate the Executive’s service for Cause that, if such
breach is susceptible to cure or remedy, the Executive shall be given a period
of 30 days from the date of written notice of termination for Cause (describing
the events which constitute Cause) to cure or remedy the grounds giving rise to
Cause and answer such circumstances for termination in person at a meeting with
the Company’s representative or in writing, in the Executive’s discretion. For
the avoidance of doubt, in the case of clause (8) above, the Executive’s service
may be terminated immediately without any advance written notice.
1.3    “Change of Control” means (1) the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Company, taken as a whole, to any person; (2) the acquisition by any person or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act), in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) of 30% or more of the total voting
power of the voting capital interests of the Company or 30% or more of the total
market value of the capital interests of the Company; or (3) the date the
individuals who constitute the Board of Directors upon the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than any individual whose nomination for election to Board of Directors
membership was not endorsed by the Company’s management prior to, or at the time
of, such individual’s initial nomination for election) shall be, for purposes of
this clause (3), considered as though such person were a member of the Incumbent
Board; provided that a Change of Control shall not occur for purposes of the
Agreement unless the applicable transaction or transactions constitutes a
“change in the ownership or effective control of the Company” or “a change in
the ownership of a substantial portion of the assets of the Company” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).
1.4    “Employment Agreement” means any employment agreement between the Manager
and the Executive as in effect as of the time thereof.
1.5    “Good Reason” means: (1) the termination without cause (as defined in the
Management Agreement) by the Company of the Management Agreement; (2) a material
breach of this Agreement or Management Agreement by the Company; (3) a
materially significant diminishment by the Company in the Titled Position’s
duties, authorities or responsibilities; (4) the relocation by the Company of
the Executive’s principal place of service more than 60 miles from New York, New
York; (5) the involuntary removal of the Executive as the Chairman of the Board
of Directors by the Company if the vacancy is filled by the appointment of the
Company of an Executive Chairman; or (6) the failure of the Company to obtain
the assumption in writing of its obligations to perform this Agreement by any
successor to all or substantially all of the assets or business of the Company
within fifteen (15) days upon a merger, consolidation, sale or similar
transaction, provided however that none of the events specified in (2), (3), (4)
or (5) shall constitute Good Reason unless the Executive shall have notified the
Company in writing describing the events which constitute Good Reason and the
Company shall have failed to cure such event within a reasonable period, not to
exceed thirty (30) days, after the Company’s actual receipt of such written
notice.
1.6    “Management Agreement” means the Amended and Restated Management
Agreement, dated as of August 1, 2018, entered into between the Manager and the
Executive.
1.7    “Manager” means Annaly Management Company LLC, a Delaware limited
liability company, or any successor thereto.
2.        Term of Agreement. The term (“Term”) of this Agreement shall commence
as of the Effective Date and shall continue through July 31, 2020. From and
after July 31, 2020 and upon each one-year anniversary thereafter, the Term of
the Agreement shall automatically be extended for successive one-year periods
unless, not later than 180 calendar days prior to July 31, 2020 or any
subsequent one-year anniversary, as applicable, either party shall have given
written notice (a “Notice of Non-Renewal”) to the other that it does not wish to
extend the Term of the Agreement.
3.        Severance. Upon (1) the involuntary removal of the Executive as Chief
Executive Officer of the Company (the “Titled Position”) without Cause by the
Company’s Board of Directors, (2) the resignation by the Executive with Good
Reason or (3) the expiration of the Term following a Notice of Non-Renewal
provided by the Company (each a “Severance Event”), the Company shall be
required to pay to the Executive a cash payment equal to $30 million (the
“Severance Payment”). The Severance Payment shall be payable in equal monthly
installments over the 12 month period after Executive’s separation from service
upon or following a Severance Event (the “Severance Period”); provided that if
such separation from service occurs within two years immediately following a
Change of Control, the Severance Payment shall be made in a single lump sum
payment. The Severance Payment shall be less applicable withholdings. The
payment of the Severance Payment shall be subject to the prior delivery (and
non-revocation) of a waiver and release of claims (in substantially the form
attached to this Agreement as Exhibit A) within 50 calendar days following
Executive’s separation from service upon or after a Severance Event and shall be
contingent upon the continued compliance with the Noncompetition Provision set
forth in Section 4 of this Agreement. The Severance Payment shall commence (or,
following a Change of Control, be made) within 60 calendar days following the
separation from service; provided that, any monthly installment payments that
would have otherwise been paid between the separation from service and the
effective date of the waiver and release of claims will be included in the first
payment; provided further that, in the event that the 60-day period following
the separation from service spans two calendar years, payment shall not be made
until the second calendar year. In the event of the Executive’s death following
a Severance Event, the Executive’s estate, shall be entitled to the Severance
Payments hereunder.
4.        Noncompetition Provision. The Executive agrees that during the Term
and following (i) the Executive’s removal from the Titled Position by the
Company’s Board of Directors and separation from service, whether with or
without Cause; (ii) the Executive’s resignation, whether with or without Good
Reason; or (iii) the non-renewal of a Term of the Agreement by the Company, the
Executive will not, during the Severance Period, directly or indirectly, own,
manage, operate, control, consult with, be employed by or otherwise provide
services to, or participate in the ownership, management, operation or control
of, any person or entity who engages in or intends to engage in the conduct of a
Competitive Business. For purposes of the Agreement, “Competitive Business”
shall mean (i) investing in mortgage-backed securities collateralized by
residential mortgages which are guaranteed by Fannie Mae, Freddie Mac or Ginnie
Mae (“Agency RMBS”), (ii) investing primarily in non-Agency RMBS within
securitized products and residential mortgage loan markets in the United States,
(iii) originating and investing in commercial mortgage loans, securities, and
other commercial real estate debt and equity investments in the United States,
(iv) providing financing to private equity-backed middle market businesses in
the United States, or (v) any other line of business activities in which the
Company is engaged at the time of the Executive’s removal or resignation or
non-renewal (each of (ii), (iii), (iv) and (v), a “Non-Agency Business”), but
only if, as of the end of the fiscal year of the Company immediately preceding
the date of the Executive’s termination of service, the equity capital of the
Company (including shareholders’ equity) attributable to such Non-Agency
Business constitutes more than 10% of the total shareholders’ equity of the
Company (including capital stock, additional paid-in capital and retained
earnings). The restrictive covenant described above shall not supersede any
restrictive covenants to which the Executive is bound under the terms of any
other agreement with Manager, including but not limited to the Management
Agreement and any Employment Agreement. For the avoidance of doubt, following
any termination, the Executive will not be precluded from (i) being employed by
any business that is not engaged in a Competitive Business, (ii) being employed
by any business that is engaged in a Competitive Business but for which the
Executive does not provide any services relating to the division or line of
business engaged in the Competitive Business or (iii) owning a passive equity
interest of less than 20% in the equity of a Competitive Business. For the
further avoidance of doubt, nothing in the Agreement shall prevent the Executive
from being a passive holder of shares that are publicly traded on a stock
exchange or the NASDAQ National Market System. In the event it is determined
that Executive has breached this Section 4, the parties agree that upon such
determination, the Company shall be entitled to only injunctive relief and
forfeiture of any unpaid portion of the Severance Amount, and there shall be no
attempt to claw back any previously paid portion of the Severance Amount. The
Company shall not be entitled to stop making Severance Payments unless and until
there has been a determination that Executive has breached his obligations
hereunder.
5.        Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by fax or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three (3) days after mailing or twenty-four (24) hours after transmission
of a fax to the respective persons named below:
If to the Company:
Annaly Capital Management, Inc.
1211 Avenue of the Americas
New York, NY 10036
Attention: Board of Directors
Fax: (347) 442-3117
If to the Executive:
At such address as is on file with the Company

Either party may change such party’s address for notices by notice duly given
pursuant hereto.
6.        Section 409A.
6.1.        This Agreement is intended to comply with section 409A of the Code,
and its corresponding regulations, or an exemption thereto, and payments may
only be made under this Agreement upon an event and in a manner permitted by
section 409A of the Code, to the extent applicable. Severance benefits under
this Agreement are intended to be exempt from section 409A of the Code under the
“short-term deferral” exception, to the maximum extent applicable, and then
under the “separation pay” exception, to the maximum extent applicable.
Notwithstanding anything in this Agreement to the contrary, if required by
section 409A of the Code, if the Executive is considered a “specified employee”
for purposes of section 409A of the Code and if payment of any amounts under
this Agreement is required to be delayed for a period of six months after
separation from service pursuant to section 409A of the Code, payment of such
amounts shall be delayed as required by section 409A of the Code, and the
accumulated amounts shall be paid in a lump-sum payment within 10 days after the
end of the six-month period. If the Executive dies during the postponement
period prior to the payment of benefits, the amounts withheld on account of
section 409A of the Code shall be paid to the personal representative of the
Executive’s estate within 60 days after the date of the Executive’s death.
6.2.        All payments to be made upon or after a Severance Event under this
Agreement may only be made upon a “separation from service” under section 409A
of the Code. For purposes of section 409A of the Code, each payment hereunder
shall be treated as a separate payment, and the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may the Executive, directly or indirectly,
designate the fiscal year of a payment. Notwithstanding any provision of this
Agreement to the contrary, in no event shall the timing of the Executive’s
execution of a release of claims, directly or indirectly, result in the
Executive’s designating the fiscal year of payment of any amounts of deferred
compensation subject to section 409A of the Code, and if a payment that is
subject to execution of a release of claims could be made in more than one
taxable year, payment shall be made in the later taxable year.
7.        Attorney’s Fees. In the event judicial determination or arbitration
(as provided in Section 18) is necessary for any dispute arising as to the
parties’ rights and obligations hereunder, each party shall bear their own
respective costs (including attorney’s fees).
8.        No Mitigation or Offset. The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise. The Company shall not be entitled to set off
against the amounts payable to the Executive under this Agreement any amounts
earned by the Executive in other employment after a Severance Event, or any
amounts which might have been earned by the Executive in other employment had
such other employment been sought.
9.        Assignment; Successors. This Agreement is personal in its nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided that,
in the event of a Change of Control, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties, and obligations of the Company hereunder.
10.        Governing Law. This Agreement and the legal relations thus created
between the parties hereto shall be governed by and construed under and in
accordance with the laws of the State of New York.
11.        Entire Agreement. This Agreement, the Indemnification Agreement
referenced in Section 15 of this Agreement and any other Employment Agreement
embody the entire agreement of the parties respecting the matters within their
scope and may be modified only in writing.
12.        Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
13.        Waiver; Modification. Failure to insist upon strict compliance with
any of the terms, covenants, or conditions hereof shall not be deemed a waiver
of such term, covenant, or condition, nor shall any waiver or relinquishment of,
or failure to insist upon strict compliance with, any right or power hereunder
at any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.
14.        Severability. Subject to the last sentence of this Section 14, in the
event that the Board of Arbitration or a court of competent jurisdiction, as
applicable, pursuant to Section 18 hereof determines that any portion of this
Agreement is in violation of any statute or public policy, only the portions of
this Agreement that violate such statute or public policy shall be stricken. All
portions of this Agreement that do not violate any statute or public policy
shall continue in full force and effect. Further, any Board of Arbitration or
court of competent jurisdiction, as applicable, order striking any portion of
this Agreement shall modify the stricken terms as narrowly as possible to give
as much effect as possible to the intentions of the parties under this
Agreement. In the event Executive commences an action, either directly or
indirectly, to have the noncompetition provisions of Section 4 declared void or
unenforceable, and a court invalidates those provisions in material part, the
Company may in its discretion elect to waive its right to enforce the surviving
portion of such provision, if any, for the remainder of the Severance Period and
no remaining portion of the Severance Payment that is owed shall be paid to
Executive.
15.        Indemnification; Directors and Officers Insurance. The Company shall
indemnify and hold Executive harmless to the maximum extent permitted by
applicable law in effect on the Effective Date and as amended from time to time.
During the Term and for six years following the date of the Executive’s
termination as an officer of the Company, the Company (or any successor thereto)
shall provide comprehensive coverage under the Company’s officers and directors
insurance policy (or policies) on substantially the same terms and levels that
it provides to its directors or senior executive officers, at the Company’s sole
cost. Nothing in this Agreement shall supersede or limit in any extent the
indemnification obligations of the Company pursuant to the Indemnification
Agreement made and entered into as of March 16, 2017 by and between the Company
and the Executive (the “Indemnification Agreement”).
16.        Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
17.        Successor Sections. References herein to sections, rules or
regulations of the Code or other applicable law shall be deemed to include any
successor sections, rules or regulations.
18.        Arbitration. Except with respect to any claim that the Executive has
violated Section 4 of this Agreement, which may be brought by the Company in any
court of competent jurisdiction, any dispute, claim or controversy arising out
of or in relation to this Agreement, which the Executive and the Company are
unable to resolve shall be determined by the decision of a board of arbitration
consisting of three (3) members (the “Board of Arbitration”) selected jointly by
the parties upon application made to it for such purpose by either the Company
or the Executive. The arbitration shall be administered under the rules of the
American Arbitration Association. The arbitration proceedings shall take place
in New York, New York or such other place as shall be agreed to by the parties.
The Board of Arbitration shall reach and render a decision in writing. In
connection with rendering its decision, the Board of Arbitration shall adopt and
follow such rules and procedures as a majority of the members of the Board of
Arbitration deems necessary or appropriate. Any award shall be rendered on the
basis of the substantive law governing this Agreement and shall be concurred in
by a majority of the arbitrators. Any decision made by the Board of Arbitration
shall be final, binding and conclusive on the Executive and the Company and
entitled to be enforced to the fullest extent permitted by law and entered in
any court of competent jurisdiction. Each party shall pay its own fees and costs
of arbitration.
[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK]


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative, and the Executive has hereunto signed this
Agreement, as of the date first above written.


ANNALY CAPITAL MANAGEMENT, INC.




By: __________________________________
Name:
Title:






KEVIN G. KEYES




______________________________________











EXHIBIT A
FORM OF SEPARATION AND RELEASE AGREEMENT


This Confidential Separation and Release Agreement (the “Agreement”), entered
into as of ____________, is by and between Annaly Capital Management, Inc., a
Maryland corporation (the “Company”) and Kevin G. Keyes (the “Executive”)
(collectively, the “parties”).
WHEREAS, the parties are subject to an Agreement, dated August 1, 2018 (the “CEO
Agreement”), which provides for the payment of a severance payment by the
Company and non-competition provision applicable to the Executive;
WHEREAS, Executive holds and has held various titles and responsibilities with
respect to the Company;
WHEREAS, effective as of __________ (the “Separation Date”), Executive ceases to
hold any positions with the Company or any of its subsidiaries and affiliates
(collectively, the “Annaly Entities”), any delegation of authority to Executive
to the extent not previously revoked is hereby revoked, and Executive will not
represent or take any further action on behalf of any of the Annaly Entities;
and
WHEREAS, Executive and the Company wish to enter into this Agreement to provide
the Annaly Entities with a release of claims;
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth
in this Agreement, Executive and the Company have agreed and do hereby agree as
follows:
1.        Separation. Executive acknowledges and agrees that the offices and
positions the Executive holds with any of the Annaly Entities, terminated as of
the Separation Date. Upon execution, return and effectiveness of this Agreement,
and the Executive’s return of all Company property as provided for in Section 4
of this Agreement, the Company agrees to pay to the Executive a cash payment
equal to $30 million (the “Severance Payment”). The Severance Payment shall be
payable [in equal monthly installments over the 12 month period][in a single
lump sum payment within 30 days] following the Separation Date. The Severance
Payment shall be less applicable withholdings. The Severance Payment shall be
subject to the Executive’s continued compliance with the Noncompetition
Provision set forth in Section 4 of the CEO Agreement.
2.        General Release of Claims.
2.1.     In exchange for the consideration provided under this Agreement, which
Executive acknowledges is acceptable and satisfactory to Executive, Executive,
for and on behalf of Executive and each of Executive’s heirs, administrators,
executors, personal representatives, beneficiaries, successors and assigns,
fully and completely releases the Annaly Entities, together with their
affiliates, and each of their respective current and former officers, directors,
managers, members, partners, shareholders, agents, employees, employee benefit
plans and fiduciaries, trustees, insurers, representatives, attorneys,
transferees, recordkeepers, service providers, successors and assigns
(collectively, the “Released Parties”, provided that for the avoidance of doubt,
the Released Parties shall not include Annaly Management Company LLC),
collectively, separately, and severally, of and from any and all claims,
grievances, injuries, agreements, covenants, promises, demands, damages, causes
of action, debts, liabilities, controversies, judgments, arbitrations, sums of
money, wages, attorneys’ fees, costs, and suits of every kind and nature
whatsoever, foreseen, unforeseen, known or unknown, which Executive has had, now
has, or may have against the Released Parties from the beginning of time up
until the time Executive signs this Agreement, which arise out of or relate in
any way to Executive’s relationship with the Company or other associations with
the Company or any termination thereof. This General Release of Claims includes,
but is not limited to, claims for discrimination based on race, sex, age,
disability or any other basis under, among other statutes, the National Labor
Relations Act; Title VII of the Civil Rights Act, as amended; the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the Civil Rights
Acts of 1866 and 1991; Sections 1981 through 1988 of Title 42 of the United
States Code; the Employee Retirement Income Security Act; the Fair Credit
Reporting Act; the Immigration Reform Control Act; the Americans with
Disabilities Act of 1990; the Rehabilitation Act of 1973; the Occupational
Safety and Health Act; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act; the Equal Pay Act of 1963; the Older Workers Benefit Protection
Act of 1990; the Occupational Safety and Health Act of 1970; the Sarbanes-Oxley
Act of 2002; the Dodd–Frank Wall Street Reform and Consumer Protection Act; the
Uniformed Services Employment and Reemployment Rights Act; the Worker Adjustment
and Retraining Notification Act; New York laws governing employment; and any
other federal, state, local or foreign civil rights, retaliation, discrimination
or labor laws. Executive is not waiving or releasing (i) any claims which cannot
be waived by private agreement; (ii) any claims which may arise after the date
Executive signs this Agreement; (iii) any claims for breach of this Agreement;
or (iv) any claims by Executive for indemnification or insurance coverage for
Executive’s acts or omissions while providing services to the Annaly Entities or
any of their affiliates under any articles of incorporation, bylaws, operating
agreement, directors and officers insurance policy, or other applicable plan,
document, indemnification agreement or other agreement, or insurance policy, all
as amended from time to time.
2.2.     Executive hereby irrevocably and unconditionally waives and
relinquishes any right to obtain or receive reinstatement or any monetary,
injunctive, or other relief through any suit, complaint, action or proceeding
commenced or maintained in any court, agency, or other forum by Executive or on
Executive’s behalf for or on account of any of the claims released in this
Agreement.    
3.        Permitted Conduct. Nothing in this Agreement shall prohibit or
restrict Executive, the Company, or their respective attorneys from: (i) filing
a charge or complaint with the Equal Employment Opportunity Commission (“EEOC”)
or similar federal, state, or local agency, or participating or providing
information in connection with any investigation or proceeding conducted by the
EEOC or other government agency or self-regulatory body, except that if
Executive files a charge or participates in any such investigation or
proceeding, Executive acknowledges and agrees that Executive will not be able to
recover monetary damages or personal relief of any kind from the Released
Parties from any charge or proceeding with respect to the claims waived in this
Agreement; (ii) otherwise initiating communications directly with, cooperating
with, providing information to, causing information to be provided to, or
otherwise assisting in an investigation by the Securities and Exchange
Commission (“SEC”), Financial Industry Regulatory Authority, the Department of
Justice, the EEOC, Congress, any agency of the Inspector General, or other
governmental or regulatory agency, entity, or official(s) or self-regulatory
organization (collectively, the “Governmental Authorities”) regarding a possible
violation of any law, rule, or regulation; (iii) responding to any inquiry or
legal process directed to Executive individually from any such Governmental
Authorities, including an inquiry about the existence of this Agreement or its
underlying facts or circumstances; (iv) testifying, participating or otherwise
assisting in an action or proceeding by any such Governmental Authorities
relating to a possible violation of law; or (v) making any other disclosures
that are protected under the whistleblower provisions of any applicable law,
rule, or regulation. Nothing in this Agreement or elsewhere shall require
Executive to obtain prior authorization from the Company before engaging in any
conduct described in this paragraph, or to notify the Company that Executive has
engaged in any such conduct.
4.        Return of Property. Executive represents that prior to or on
Executive’s Separation Date, Executive has returned to the Company all material
property of any of the Annaly Entities, including, without limitation, all
mailing lists, reports, files, memoranda, records, computer hardware, software,
credit cards, door and file keys, computer access codes or disks and
instructional manuals, and other physical or personal property, any documents or
other materials which are necessary for the Company to comply with its
obligations under the Company’s Code of Business Conduct and Ethics, regardless
of who created the foregoing materials, and that Executive will not retain any
copies, duplicates, reproductions or excerpts thereof. Furthermore, should the
Executive or the Company discover that the Executive inadvertently possesses any
of the documents or materials described in this Section for which Executive is
not otherwise authorized to maintain, Executive agrees to return any such
documents or materials to the Company immediately, and to permanently delete any
electronic copies of such records from any personal computing device in
Executive’s possession.
5.        Acknowledgments. Executive hereby acknowledges that:
5.1.     The Company advises Executive to consult with an attorney before
signing this Agreement;
5.2.     Executive has obtained independent legal advice from an attorney of
Executive’s own choice with respect to this Agreement, or has knowingly and
voluntarily chosen not to do so;
5.3.     Executive has freely, voluntarily and knowingly entered into this
Agreement after due consideration;
5.4.     In exchange for Executive’s waivers, releases and commitments set forth
in this Agreement, the Severance Payment that Executive is receiving pursuant to
this Agreement exceeds any payment, benefit or other thing of value to which
Executive would otherwise be entitled, and is just and sufficient consideration
for the waivers, releases and commitments set forth herein;
5.5.     Executive acknowledges that, if Executive elects to sign this
Agreement, the executed Agreement must be returned to the Company by U.S. mail
postmarked to Chief Legal Officer, Annaly Capital Management, Inc., 1211 Avenue
of the Americas NY, NY 10036 or agreen@annalycom.
5.6.     No promise or inducement has been offered to Executive, except as
expressly set forth herein, and Executive is not relying upon any such promise
or inducement in entering into this Agreement;
5.7.     Executive acknowledges that Executive has not less than twenty-one (21)
days in which to consider whether to execute this Agreement;
5.8.     Executive acknowledges that Executive has seven (7) days after
execution to revoke this Agreement by written notice to the Company (which shall
be given in the manner set forth in Section 5.5) and, if not revoked after the
execution of this Agreement, shall be effective on the eighth (8th) day after
execution by the Executive.
6.        Non-Admission. It is understood and agreed that neither the execution
of this Agreement, nor the terms of the Agreement, constitute an admission of
liability to Executive by the Company or the Released Parties, and such
liability is expressly denied. It is further understood and agreed that no
person shall use the Agreement, or the consideration paid pursuant thereto, as
evidence of an admission of liability, inasmuch as such liability is expressly
denied.    
7.        Assignment; Successors. This Agreement is personal in its nature and
none of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided that,
in the event of the merger, consolidation, transfer, or sale of all or
substantially all of the assets of the Company with or to any other individual
or entity, this Agreement shall, subject to the provisions hereof, be binding
upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.
8.        Governing Law. This Agreement shall be construed, performed, enforced
and in all respects governed in accordance with the laws of the State of New
York, without giving effect to the principles of conflicts of law thereof.
9.        Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
10.        Waiver; Modification. Failure to insist upon strict compliance with
any of the terms, covenants, or conditions hereof shall not be deemed a waiver
of such term, covenant, or condition, nor shall any waiver or relinquishment of,
or failure to insist upon strict compliance with, any right or power hereunder
at any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified or
amended in any respect except by a writing executed by each party hereto.
11.        Severability. In the event the Board of Arbitration pursuant to
Section 13 hereof determines that any portion of this Agreement is in violation
of any statute or public policy, only the portions of this Agreement that
violate such statute or public policy shall be stricken. All portions of this
Agreement that not violate any statute or public policy shall continue in full
force and effect, to be read and construed as if such provisions were originally
deleted. Further, any Board of Arbitration striking any portion of this
Agreement shall modify the stricken terms as narrowly as possible to give as
much effect as possible to the intentions of the parties in entering this
Agreement.
12.        Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original and all of which together will
constitute one and the same agreement.
13.        Arbitration. Any dispute, claim or controversy arising out of or in
relation to this Agreement, which the Executive and the Company are unable to
resolve shall be determined by the decision of a board of arbitration consisting
of three (3) members (the “Board of Arbitration”) selected jointly by the
parties upon application made to it for such purpose by either the Company or
the Executive. The arbitration shall be administered under the rules of the
American Arbitration Association. The arbitration proceedings shall take place
in New York, New York or such other place as shall be agreed to by the parties.
The Board of Arbitration shall reach and render a decision in writing. In
connection with rendering its decision, the Board of Arbitration shall adopt and
follow such rules and procedures as a majority of the members of the Board of
Arbitration deems necessary or appropriate. Any award shall be rendered on the
basis of the substantive law governing this Agreement and shall be concurred in
by a majority of the arbitrators. Any decision made by the Board of Arbitration
shall be final, binding and conclusive on the Executive and the Company and
entitled to be enforced to the fullest extent permitted by law and entered in
any court of competent jurisdiction. Each party shall pay its own fees and costs
of arbitration.
14.    
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative, and the Executive has hereunto signed this
Agreement, as of the date first above written.


ANNALY CAPITAL MANAGEMENT, INC.




By: /s/ Jonathan D. Green__________


Name: Jonathan D. Green
Title: Lead Independent Director






KEVIN G. KEYES






/s/ Kevin G. Keyes______________________________
                        







- 1 -